DETAILED ACTION
This is on the merits of Application No. 16/911597, filed on 06/25/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a system for generating executable instructions for shifting specific transmissions including generating a first group of tables for describing torque paths through a first transmission, a second group of tables describing torque paths through a second transmission, the torque paths being different, receiving data via a user, and generating instructions for a first and second transmission controller based on data in the first and second group of tables respectively, classified in F16H2061/0223.
II. Claims 8-14, drawn to a method for shifting a transmission comprising defining one or more transmission torque path hardware configurations and an actuator configuration via one or more tables, the tables populated according to the one or more torque path hardware configurations to define a relationship between the one or more torque path hardware configurations and the actuator configuration, and shifting the transmission according to output of the one or more tables, classified in F16H2061/0096.
III. Claims 15-20, drawn to a system for generating instructions for shifting a transmission comprising generating a group of tables, the group of tables describing one or more transmission torque path hardware configurations and an actuator configuration, and shift the transmission according to output of the group of tables, classified in F16H2061/0223.

The inventions are independent or distinct, each from the other because:
Inventions I and II as well as II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case, the method of invention II does not need to generate two separate groups of tables for two transmissions, as required by invention I. The tables do not need to receive data via a user as required by invention I. Invention I does not require actuator configurations via the tables. 
Invention II does not need to generate a group of tables, as required by invention III.  Invention III does not require the one or more tables populated according to the one or more torque path hardware configurations to define a relationship between the one or more torque path hardware configurations and the actuator configuration.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I does not require the group of tables describing one or more transmission torque path hardware configurations and an actuator configuration and shifting the transmission according to output of the group of tables.  The subcombination has separate utility such as being used for a single transmission.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Different parameters for how the tables are formed will require different fields of search. The first invention requires two groups of tables for two transmissions with data input by a user. The second and third invention requires the table define certain parameters. The third invention requires generating a single group of tables describing certain features. These differences will require different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
As the restriction is complex in nature, no phone call was made to the attorney. MPEP 812.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659